Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (US 20140358734 A1) in view of Rochette et al. (US 7519814 B2) and Yancey et al. (US 20140366157 A1). 

Claim 1	Sehgal teaches method comprising:
receiving, at a first node (FIG. 1, ¶0030, a device, e.g. meters) having a first sensor interface to a first sensor, a plurality of applications, (FIG. 6, ¶0048, wherein the meter is connected to an interface) wherein receiving the plurality of applications comprises:
receiving a first application of the plurality of applications a first application from a first submitter and a second application from a second submitter, receiving the second application of the plurality of applications wherein the second application is different than the first application; (FIG. 1 and FIG. 2, ¶0027 and ¶0028, wherein various applications are provided from various submitters, each application is a separate different application)
executing, at the first node, the first application and the second application, (FIG. 6, ¶0049, executing at the first node a first application 612 and a second application 614) 
receiving, at the first node, first sensor data from the first sensor interface; (¶0020, wherein the smart sensors measures or senses physical parameters)
providing the first sensor data to the first application and the second application, (FIG. 6, ¶0049, wherein the sensor provided sensor data to a first application 612 and a second application 614) wherein the first application generates first analytical results based on the first sensor data, (¶0049, for example, first application 612 being a voltage quality application generating voltage quality analytical results) the second application generates second analytical results based on the first sensor data, and the first analytical results are different than the second analytical results; (¶0049, and for example, second application 614 being a home network application for generating home network analytic results that are different from one another) 
transmitting the first analytical results to the first submitter and the second analytical results to the second submitter. (FIG. 13, step 1314, ¶0099, communicating a result of the execution the distributed application on the smart sensor to the requesting computing devices)
However Sehgal does not explicitly teach wherein the executing is executed at in a first container environment for the first application, and in a second container environment for the second application, wherein the first container environment is different from the second container environment, wherein the first container environment includes only the first application of the plurality of applications.
From a related technology, Rochette teaches wherein the executing is executed at in a first container environment for the first application, and in a second container environment for the second application, (FIG. 2, Col. 7, Lines 4-15, executing applications in separate container environments, for example, application 21a in secure container 20a and application 21c in secure container 20b) wherein the first container environment is different from the second container environment. (FIG. 2, Col. 7, Lines 4-15, wherein each container is different) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sehgal wherein its multiple third-party applications may be separated into secure containers as described in Rochette in order to address when such separation is necessary, for instance when there is a conflict over shared resources. (Rochette, Col. 1, Lines 32-37)
However, Sehgal in view of Rochette does not explicitly teach wherein the first container environment includes only the first application of the plurality of applications.
From a related technology, Yancey teaches wherein the first container environment includes only the first application of the plurality of applications. (¶0017, wherein container may be the personal container to an application of a plurality of applications) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sehgal in view of Rochette to incorporate the teachings of Beckman wherein some containers comprises a personal container of an application in order to more effective utilize network resources. 

Claim 2	Sehgal in view of Rochette and Yancey teaches Claim 1, and further teaches wherein the first sensor data comprises at least one of raw sensor data and processed sensor data. (Sehgal, ¶0020, wherein the sensor data either comprises raw data, such as voltage measures, or processed sensor data such as utility meter data) 

Claim 3	Sehgal in view of Rochette and Yancey teaches Claim 2, wherein each container environment managing a resource for running its associated application has access to one of the raw sensor data or processed sensor data. (FIG. 2, Lines 16-21, wherein each container manages system files required to successful execute its software applications)

Claim 5	Sehgal in view of Rochette and Yancey teaches Claim 1, and further teaches wherein the first sensor data comprises RF signal data. (Sehgal, ¶0049, wherein the sensor comprises an RF communication interface) 

Claim 6	Sehgal in view of Rochette and Yancey teaches Claim 1, wherein: the first application executes exclusively in the first container environment; and the second application executes exclusively in the second container environment. (Rochette, Col. 2, Lines 23-48, wherein each container is for mutually exclusive use of the other containers such that read/write files cannot be shared with other containers)

Claim 7	Sehgal in view of Rochette and Yancey teaches Claim 1, and further teaches wherein receiving the first application is via an application programming interface (API), and transmitting the first analytical results is via the API. (Sehgal, ¶0069, wherein the application is handled via an API) 

Claim 8	Sehgal in view of Rochette and Yancey teaches Claim 1, and further teaches wherein the first sensor is within the first node. (Sehgal, FIG. 6, ¶0048, wherein the first node comprises a sensor)

Claim 9	Sehgal in view of Rochette and Yancey teaches Claim 1, and further teaches wherein the first application is received at the first node from a service platform over a network, the service platform remote from the first node. (Sehgal, FIG. 1, ¶0049, wherein the application is received from a remote service provider)

Claim 10	Sehgal in view of Rochette and Yancey teaches Claim 8, and further teaches transmitting the first sensor data to the service platform. (Sehgal, FIG. 13, step 1314, ¶0099, communicating a result of the execution the distributed application on the smart sensor to the requesting computing devices)

Claim 11	Sehgal in view of Rochette and Yancey teaches Claim 1, and further teaches wherein the first node is associated with a first collection of nodes and a second collection of nodes, and wherein the first collection of nodes does not include all of the same nodes included in the second collection of nodes. (Sehgal, FIG. 1, ¶0027, wherein the each node is associated with a collection of other nodes including excluding each other)

Claims 12-13 are taught by Sehgal in view of Rochette and Yancey as described for Claims 1-2.
Claims 14-16 are taught by Sehgal in view of Rochette and Yancey as described for Claims 4-6 respectively. 

Claim 18 is taught by Sehgal in view of Rochette and Yancey as described for Claim 11. 

Claim 19	Sehgal in view of Rochette and Yancey teaches Claim 12, and further teaches wherein the service platform is located in a cloud computing environment, the node is located at a site that is remote to the cloud computing environment. (¶0024, wherein the node operates with a cloud computing environment)

Claim 20 is taught by Sehgal in view of Rochette and Yancey as described for Claim 1.

3.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (US 20140358734 A1) in view of Rochette et al. (US 7519814 B2) and Yancey et al. (US 20140366157 A1) and in further view of Czompo et al. (US 20140023096 A1).

Claim 4	Sehgal in view of Rochette and Yancey teaches Claim 1, but does not explicitly teach wherein the first sensor data comprises at least one of raw image data and processed image data. 
From a related technology, Czompo teaches wherein a first sensor data comprises at least one of raw image data and processed image data. (¶0032, wherein the sensor data comprises camera data)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sehgal in view of Rochette to incorporate image sensor as described in Czompo in order to utilize various types of sensor data made available.

Claim 17	Sehgal in view of Rochette and Yancey teaches Claim 12, but does not explicitly teach wherein the one or more sensor devices includes a camera, the sensor data is image data, and the second application receives the image data from the sensor interface and produces the second processed data based on the image data, the second processed data having a lower bandwidth than the image data. 
From a related technology, Czompo teaches wherein the one or more sensor devices includes a camera, the sensor data is image data, (¶0032, wherein the sensor comprises a camera, and wherein the sensor data comprises image data) and the second application receives the image data from the sensor interface and produces the second processed data based on the image data, the second processed data having a lower bandwidth than the image data. (¶0044, wherein a secondary application may be calibrated to have a lower bandwidth than the captured image data) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sehgal in view of Rochette to incorporate image sensor as described in Czompo in order to utilize various types of sensor data made available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442